 PEOPLES GAS SYSTEMPeoples Gas System,Inc.andInternational Chemi-;calWorkers.Union,Local1012andInterna-.,tionalChemicalWorkers Union,Local,, 359.-Cases 12-CA-10563 and 12-CA-1056723 May 1985DECISION AND ORDERBY CHAIRMAN DoTso'N AND MEMBERS, -HUNTER AND DENNISBased on separate charges filed- by Charging Par-tiesLocal 1012 and Local 359, International Chem-icalWorkers Union, ,the General Counsel of theNationalLabor Relations Board, acting throughthe Regional Director for Region 12, issued- a con-solidated complaint and notice of hearing and anamended- -complaint against.-the Respondent, Peo-ples Gas System, Inc. on 27.May and 27 June -1983,respectively.The, complaint, -as amended, allegesthat the- Respondent violated Section -8(a)(1) of theNational Labor Relations Act by soliciting employ-ees to resign from membership in Local 1012 or.Local _ 359.The Respondent- answered both thecomplaint and the amended 'complaint. On 26 Sep-tember.1983 .the Respondent, the Charging Parties,and the General Counsel. filed with the Board amotion to transfer this proceeding to the.Board anda stipulation, of facts. The parties stipulated to thecontents ;of the record and agreed that no oral tes-timony was necessary or., desired. The parties. fur-ther stipulated that they .waived a hearing beforean administrative law judge, the making of findings,of fact and conclusions of law by a judge, and theissuanceof a judge's decision, and desired tosubmit these cases directly to the Board for find-ings of fact, conclusions of law, and an order. Byorder dated 18 January 1984, the Board approvedthe stipulation Of facts and transferred the proceed-ing to the Board., Thereafter, briefs were filed bythe General Counsel and the Respondent. ' ,The Board has considered the entire record andthe briefs and .makes the- following: findings andconclusions.1.THE BUSINESS OF THE EMPLOYERPeoples Gas System (PGS) 'is a Florida corpora-tion-with offices and places of business 'in Tampaand Orlando, Florida, where it is engaged as apublic utility in the sale and distribution of naturalgas and liquefied petroleum gas, and the' sale andinstallation of gas appliances: During the 12-monthperiod prior to the filing. of the instant motion and'stipulation, PGS, in-the course and conduct of itsoperations,derived - gross revenues in- excess of$250,000. In addition, during they same 12-monthperiod, PGS, in the course and conduct of its oper-,275 NLRB No. 75505ations, purchased and received at its Florida facili-ties goods, materials, and supplies valued in excessof $50,000 directly from points outside the State ofFlorida. On the basis of these facts, the parties stip-ulated, and we find, that the Respondent PGS is,and -has been at all .times material herein, an em-ployer engaged in commerce within the meaning ofSection- 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONSINVOLVED--The parties stipulated, and, we find,thatLocal1012 andLocal 359,International'Chemical Work-ers Union,are, and have been at all times materialherein,labor organizations-within themeaning -ofSection 2(5) of the Act.The parties also stipulated,and we find,that the InternationalChemical Work-ers Union and its Joint Council No. 1 are now, andhave been at all times material herein,labor organi-zationswithin.the meaning of. Section2(5) of theAct.III.THEALLEGED UNFAIR LABOR PRACTICES1. 1A. Stipulated Facts=Local 359 -is the certified collective-bargainingrepresentative for a unit of the Respondent's meterreaders,meter reader collectors, and office clericalemployees, at the Respondent's Orlando facility.International Chemical Workers Union, AFL-CIO,and its Joint Council No. 1 are the joint certifiedcollective-bargaining representatives for a unit ofthe, Respondent's distribution, installation, service,andwarehouse. employees at the. Respondent'sTampa facility.- -On or about 15 February 1982, the Respondentand Local 359 entered into a collective-bargainingagreement covering the Orlando unit, and the Re-spondent 'and the International, the-Joint Council,and Local 1012 entered into a collective-bargainingagreement covering the Tampa unit. Both agree-'ments - expired on 15 February 1983. Also, bothdues-from the-wages of employees who authorizedsuch deductions, and provided that in order torevoke-. such dues-checkoff authorization, the em-ployee had to provide written notice by registeredmail to the Union and to-the Respondent. In thisregard, the agreements provided that there wouldbe an annual period during which employees couldrevoke their dues-checkoff authorizations. Specifi-cally, the Orlando agreement, provided that em-ployees:could revoke their dues-checkoff authoriza-tions during the period occurring either not morethan 5 days nor less than -2 days prior to the anni-versary of the employee's signing of the checkoffauthorization, or not more than 5 days nor lessI 506DECISIONSOF NATIONALLABOR RELATIONS BOARDthan 2 days prior to the expiration of the agree-ment,whichever period- occurred sooner. TheTampa agreement provided that employees couldrevoke their 'dues-checkoffauthorizations duringthe period occurring either not more than 5 daysnor less than 2 days prior to the anniversary of theemployee's signing of -the checkoff authorization,or not more than 5 days nor less than 2 days priorto the expiration of the agreement, whicheverperiod occurred sooner. ' The Tampa agreementprovided that, employees could revoke their dues-checkoff authorization during the period occurringeither not more than 20 days nor less than 10 daysprior to the anniversary of the-employee'ssigningof the checkoff authorization, or not more than 20days nor less than 10 days.prior to the expiration ofthe agreement, whichever period occurredsooner.Neither agreement stated anything about the pro-cedures for resigning from-. membership in. theUnion. Indeed, neither agreement required that em-ployees become members of the Union in the firstplace.There are approximately 50 employees in theTampa unit, and approximately 16 employees inthe Orlando unit. In late 1982 and early 1983, priorto the 15 February 1983 expiration of 'the instantcollective-bargainingagreements,approximatelythree - employees in the Tampa unit and approxi-mately two employees in the Orlando unit ques-tioned supervisors of -the Respondent about how toresign from their respective Unions..On or about 20 January 1983, the Respondent'spersonnel director,M. Lyle Kimble, sent the fol-lowing letter to each Tampa employee who was a^'-Dear Fellow Employee:.As you may recall, the contract between ,theCompany and the Unionpermits Union mem-bers to discontinue the checkoff of their Uniondues by the Company during a short periodeach year. The period runs from January 26-toFebruary 5, 1983. You may alsoresign ,fromthe Union if you, wish to do so. -Accordingly, you have a short. opportunityin the next few, days to discontinue the check-off of Union dues and resign from,the Unioniifyou wish to do- so: If you-'wish-,to, take-this- action, you can follow the procedures set forthbelow.. = -Keep -in mind- that the' Union; contract, per-mits you todiscontinue-the checkoff- of ^ Uniondues only from January 26 to-- February'- 5. Ifyou wish to discontinue dues checkoff, youmust do so-^between_ those dates, or wait an-,other year. -The decision is yours to make. The Compa-ny simply' wants to make sure you know aboutit,and understand your rights and privileges,since,we have been receiving a number ofquestions on this issue.Whether you resignfrom the Union or whether you remain amember and continue dues checkoff will notmake any difference in your gross wages, ben-efits,position or treatmentby the Company.If you want todiscontinuethe checkoff ofUnion dues and resign from-theUnion, youshould take the following actions.-1.You shoulddate and sign two copies ofthe enclosed letter addressed to the Companyand the Union. (Keep a third copy for your-self.)2.Between January 26 and February 5, 1983you should mail the two signed copies-one tothe Company and one to the Union-of theletter.The letter should be - received by theCompany and the Union between those dates.3.Be sure the envelopes on both letters 'aresent by -registered- mail. The contract betweenthe Company and the Union- require [sic] regis-- - tered mail for these notices to be effective.is not urgingyou either -to remain a member ofthe Union or toresignfrom the Union, or todiscontinue the dues checkoff. -As far as theCompany-isconcerned, - that is a matter foreach employee to decide without pressureSincerely,M. LYLE KIMBLE,.Personnel DirectorOn or about 3 February 1983, Kimble sent thesameletter to each of the Orlando employees whowas a member of Local 359, except that the datesfor revocation of dues checkoff in the Orlandoletterwere different from those in the Tampaletter,based on the contractual differences betweenthe two collective-bargaining-agreements in thisregard.--Enclosed with the letters to the Tampa employeemembers of Local 1012 was' the following replyform letter, prepared by Kimble:Dear Sirs:Under Article II, Section 5 -of the contractdated February 15, 1982 between the Compa-ny and the Union, -I am hereby notifying youthat, T revoke my authorization. for -deductionby the Company of - Union dues from mywages and that I hereby -resign my member-ship in the Union. PEOPLES GAS SYSTEM507-Sincerely, -Company's addressPeoples Gas SystemP. O. Box 2562Tampa, Florida 33601Union's addressInternational ChemicalWorkers Union, Local #10121520 E. 9th AvenueTampa, Florida 33605The same reply form letter was enclosed withthe letters to the Orlando employee members ofLocal 359, except that the Respondent's Orlandoaddress and the International'sMulberry, Floridaaddress were included, rather than their respectiveTampa addresses.Subsequent to the receipt of the above lettersfrom the Respondent, three Tampa employees re-signed from Local 1012 and revoked their dues-checkoff -authorizations, using the reply form letterprovided by the Respondent, and two Orlando em-ployees resigned from Local 359 and revoked theirdues-checkoff authorizations, using the reply formletter provided by the Respondent.No employee receiving either the 20 January or3 -February letter from the Respondent who didnot return a copy of the revocation reply formto return it, whether or not such employee signedthe revocation letter and sent it to the Union. Fur-ther, no employee who did not revoke his or herdues-checkoff authorization and resign from theUnion was, penalized by the Respondent for notdoing so.At no material time has Local 359 or Local 1012maintained any internal union rules requiring orsuggesting-that its members notify their employerswhen they resign from union membership.-Prior to the time the 20 January and 3 -February1983 letters were sent by Kimble, the' Respondentwas involved in collective-bargaining negotiationswith both Local 359 and Local 1012. Those negoti-ations continued subsequent to the sending of the20 January and 3 February letters, and new bar-gaining agreements' were reached between the 'Re-spond^nt and Local 1.012 ,on or about 18 February1983 and between the Respondent and Local -359"'A.-The Issues'and ContentionsThe parties have stipulated', that the sole issue tobe' decided by the Board in this case is whether theRespondent violated Section 8(a)(1) of the Act bysending the 20 January_and 3 February 1983, letters.The General Counsel stresses that, in its lettersof 20 January and 3 February, the Respondent re-quested that employees inform the Respondent notonly of theirdecisionsto revoke their dues-check-off authorizations, but also of their decisions aboutresigningfrom the Union. The General Counselargues that the Respondent had no contractual orother reason to request information from employ-ees about their decisions* to resign and, by its re-quest to be so informed, the Respondent placedpressure on, and thereby solicited, employees toresign,in violation of Section 8(a)(1) of the Act,citingLandmark International Trucks.'The Respondent asserts that there were nothreatsof reprisals or promises of benefits ex-pressed or implied in the letters. notifying employ-ees of their rights to revoke dues-checkoff authori-zation and to resign from the Union, and that theletterswere sent and received - in an atmospherefree of any other alleged unlawful activity. TheRespondent also notes that the letters in questionwere sent after several employees had asked super-visors about how to resign from membership in theUnion.Additionally, theRespondent points outthat the final paragraph of its letters told the em-ployees that the Respondent was not urging themeither toremain in or resignfrom the Union, or tocontinue or-discontinue their dues-checkoff authori-zation.Finally, the Respondent notes that only 5out of the approximately 66 employees in theTampa and Orlando units actually resigned frommembership in the Union and revoked their dues-checkoff authorizations after having received theinstant letter from the Respondent, and that no em-ployee was penalized for not resigning from theUnion or for revoking dues checkoff. Accordingly,the Respondent argues that the letters in questioncannot reasonably be found to have solicited em-ployees to resign from membership in the Union,and that, the Respondent has thus not violated theAct as alleged.-We find merit in the Respondent's argument.C. Discussion and ConclusionInPerkins -Machine, 'Co.;141 -NLRB 697 (1963),the Board held that the company acted lawfully inbringing ' to., .the attention of its :employees theirright to resign from the union. and to revoke theirits employees indicating how to revoke the- check-off authorization and withdraw from the union, andenclosing, envelopes -and suggested language for theemployees touse. In so holding, the Board stressed',257.NLRB 1375 (1981), vacated and remanded699 F 2d 815 (6th Cir1983), affdon remand272 NLRB 675 (1984) 508DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the company's letter to the employees was"free from any threat of reprisal or promise of ben-efit," and that there was -no evidence of any othercoercive. activity on the part of the company. -The case before us is very much like_Perkins.InPerkinsthe collective-bargaining agreementprovid-ed for an annual 15-day "escape" period,allowingemployees to withdraw. from the union and revoketheir checkoff authorizations during that time only.The contract also-required that "Notice of Revoca-tion" had to be given to both the employer' and theunion;thePerkinscase-makes-no reference to anyrequirement that, notice of -resignationfrom theunion had to.be 'provided to the employer.2Simi-larly,here the collective-bargaining agreementsprovide for a short annual "escape" period duringwhich employees may revoke their dues-checkoffauthorizations and require that notice of such revo-cation must be given to both the Respondent andthe Union.The letter to thePerkinsemployeeswas almostidentical to the' Respondent's 'letter 'to- the instantemployees. Both letters assured the employees-thatwhether they remainedunion membersor resignedfrom the union would make no difference in theirterms and conditions of employment. Both lettersassured employees that the decisionto remain amember of the union or to resign from the unionwas a matter for each employee to decide for him-selfwithout pressure from either the company orthe union.The only distinction betweenPerkins:and the in-stant case is that the contractual provisions quotedin the Board'sPerkinsdecision referred to with-drawal from the union as well as revocation duringthe escape period, while the contracts here do notrefer to withdrawal from the -Union. However, themere fact that the'Perkinscontract mentioned with-drawal from the union while the agreements heresay nothing about procedures for resigning fromunion membership is not a sufficient basis for dis-tinguishing between the two cases. Indeed, there isno distinction betweenPerkinsand the instant casewith respect to the contractual requirementfor no-tificationof employee action. InPerkins,the con-tract. only obligated employees to notify the com-pany about revocation of,the checkoff authoriza-tion; nothing in the contract required an employee2The contractual language quoted in the Board'sPerkinsdecision is asfollowsThe contract further provides that there shall be a 15-day annual"escape" period, allowing employees to withdraw fromthe unionand revoke their checkoff authorizations, that the "escape" period"shall immediately precede the anniversary dates of this Agree-ment",and that'Notice of Revocationmust be sent by registered mailto the Company and the Union " [141 NLRB at 698 Emphasisadded ]to notify the company of his resignation or with-drawal from the union (fn. 2, supra).The collective-bargaining contracts at issue herehave the same requirements as thePerkinscontract;that is, notice of revocation of dues-checkoff au-thorization. True, the contracts'here make no refer-ence to resignation from the Union; however, thePerkinscontract,while referring to resignation,does not require notification of it. The mention ofresignationin thePerkinscontract therefore doesnot provide a significant ground for distinguishingPerkinsfrom the case at bar.3Furthermore, the factual- differences betweenthese two cases paint an even clearer picture' oflawful employer activity here than that found inPerkins.More specifically, the. employer inPerkinsapparently sent the letter to its employees on itsown initiative.Here, on the other hand, the Re-spondent was actually responding to employee in-quiries in providing them with information aboutresignation from the Union.4 In any event, whethera contract contains procedures for resigning from aunion has no bearing on the employees' ultimateright to do so. That right stems from Section 7 ofthe Act.5 Certainly, it is not unlawful for an em-ployer to inform employees of their rights underSection,7 ' where, as here, there is an atmospherefreeof coercion, intimidation, or union animus.NLRB v. Monroe Tube Co.,545 F.2d 1320, 1325 (2dCir. 1976).Nor does the Board's decision inLandmarkInternationalTrucks,supra,requireadifferentresult. In that case, the employer sent its employeesletters similar to those inPerkinsandCyclops,supra, stating that the employees could resign fromthe union and revoke their dues-checkoff authoriza-tions and if they so desired they should sign thereply form letters provided by the employer, andreturn one copy to the employer and one to theunion, using the preaddressed return envelopes.The letters contained assurances to the employeesthat the decision was theirs alone and that no ad-verse consequences would stem from any actionthey took on this matter. The reply form letters3 Indeed, in this context, the Board has equated resignation and dues-checkoff revocation In-Cyclops Corp,216 NLRB 857 (1975), the lettersentby the company to its employees referred to both resignation fromthe union and dues-checkoff authofization revocation However, there isno reference in either the Board's or the judge's decision toa contractualrequirement to notify the employer of resignationNevertheless, theBoard affirmed the judge's finding that there was no meaningful distinc-tion betweenPerkins'and Cyclops4 SeeCyclops Corp,supra (employee inquiries on how to resign fromunion, employer instructions to employees not unlawful) Even withoutthe questions from employees, the Respondent was justified in sendingthe letters informing employees of their contractual and legal rights be-cause of the extremely short periods of time 'provided by the contractsfor revoking checkoff authorizations (3 days and 10 days)5Machinists Local 1414 (Neufeld Porsche-Audi),270 NLRB 1330 (1984) PEOPLES GAS SYSTEMwere addressed to both the employer and the, unionand stated:Dear Sirs:I am hereby notifying you that I revoke myauthorization for deduction of union dues frommy-wages and I hereby resign my membershipin the Union.Yours trulyThe Board concluded that the employer inLand-mark-acted unlawfully in sending the letters inquestion on the ground that the employer had nocontractual or other valid reason for-obtaining theinformation contained in the reply form letter, suchas existed inPerkins,supra.We find the instant case to be distinguishablefromLandmarkon the very grounds that theBoard relied on inLandmarkfor finding a viola-tion.Specifically,unlikeLandmarkwhere. therewas no collective-bargaining agreement in-effect atthe time the employer sent its letters to employees,here there is a collective-bargaining agreement,which by its very terms gives employees the rightto revoke their dues-checkoff authorizations duringonly a short time period each year. Moreover, thecontract here requires employees to notify both theRespondent and the Union, in writing, of their, de-509cision to, revoke dues-checkoff authorization. Thus,the.,Respondent clearly possessed thecontractualunerpinnings for its actions, which the employerinLandmarkclearly lacked. In terms of extra-con-tractual bases for sending the instant letters, theRespondent's officials had been asked by severalemployees about- how to resign from the Union. InLandmark,on. the other hand, the administrativelaw judge found that no real request for assistancehad ever been made by any employee to the em-ployer- to justify the employer's letter of instruc-tions on how to resign from the- union. sThe contract required that the Respondent benotified of the revocation of dues checkoff. That itsform-letters contained the addresses of the Compa-ny and the Union is, therefore understandable.In -light : of all the foregoing considerations, weconclude that the Respondent has not violated theAct as alleged..,-ORDERThe complaintis dismissed.6We are aware that the Board,in affirming the judge's unfair laborpractice finding-on this issue inLandmark,found it unnecessary to relyon the absence of an employee request for assistance However, it doesnot follow-from this finding-that the presence of such a request is imma-terial